SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended31 July, 2014 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Transaction in Own Shares dated 01 July 2014 Exhibit 1.2 Transaction in Own Shares dated 02 July 2014 Exhibit 1.3 Transaction in Own Shares dated 03 July 2014 Exhibit 1.4 Transaction in Own Shares dated 04 July 2014 Exhibit 1.5 Blocklisting Interim Review dated 04 July 2014 Exhibit 1.6 Blocklisting Interim Review dated 04 July 2014 Exhibit 1.7
